Citation Nr: 1753480	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2015.  A copy of the hearing transcript has been associated with the claims file.   

A January 2006 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities.  An April 2010 rating decision denied the Veteran's application to reopen the claims for service connection of peripheral neuropathy of the upper and lower extremities.  A January 2016 decision and remand found there was new and material evidence sufficient to reopen the Veteran's claims for service connection of peripheral neuropathy of the upper and lower extremities.  Those issues were remanded for additional development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran a VA peripheral nerves examination.   In compliance with the remand directives, a March 2016 VA examination was obtained.  The directives having been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a September 2016 rating decision, the RO granted the Veteran's claim for entitlement to individual unemployability effective June 14, 2011.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent.

2.  Peripheral neuropathy of the upper extremities was not manifest in service or within one year of separation.  

3.  Peripheral neuropathy of the lower extremities was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for organic disease of the nervous system manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303(b).  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307. 

For the purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, in the case of any veteran who served for ninety days or more during a period of war - a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service38 U.S.C. §§ 1112 (a)(1).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

A chronic, tropical, or prisoner of war related disease, a disease associated with exposure to certain herbicide agents, or a disease associated with exposure to contaminants in the water supply at Camp Lejeune listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than one listed in § 3.309(a) will be considered chronic.  38 C.F.R. § 3.307.

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

The evidence from his DD-214 confirms the Veteran's presence in the Republic of Vietnam.  It shows he was awarded a combat infantryman badge as well as a purple heart.  In addition, exposure to Agent Orange is presumed.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (d) (2017).

In Maxson v. Gober, the Federal Circuit stated that the combat provision is an "evidentiary mechanism [that] involves a three step analysis."  230 F.3d 1330, 1332   (Fed. Cir. 2000).  The first two steps require (1) determining "whether the veteran has presented 'satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease' "and (2) determining "whether the evidence is 'consistent with the circumstances, conditions, or hardships of such service.'" Id. at 1323-33 (quoting 38 U.S.C.A. §§ 1154 (b)).  The Federal Circuit established that, "[i]f these two steps are met, the Secretary shall accept the evidence as 'sufficient proof of service-connection,' regardless of the absence of official records." Id.  at 1333 (quoting 38 U.S.C.A. §§ 1154 (b)).  The third step then requires an analysis of whether service connection "may be rebutted by clear and convincing evidence to the contrary." 38 U.S.C.A. §§ 1154 (b); Maxson, 230 F.3d at 1333. 

The combat provision reduces for Veterans who have engaged in combat the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.").  The Veteran must show that the disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Reeves v. Shinseki, 682 F. 3d 988, 998-99 (2012).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

The Veteran's January 1966 enlistment examination is clinically normal for the upper extremities, feet, and lower extremities, as well as neurologic.  In his January 1966 report of medical history, he denied neuritis.  In his February 1968 report of medical history, the Veteran denied neuritis.  His February 1968 separation examination was clinically normal for the upper extremities, feet, and lower extremities, as well as neurologic.

A September 2010 VA primary care outpatient note from the Honolulu Veterans Affairs Medical & Regional Office Center (VAMROC) indicates that the Veteran stated that he has chronic numbness and tingling in his extremities particularly in his lower extremities due to his neuropathy and chronic dizziness, and vertigo due to his acoustic neuroma on the left.  The symptoms cause him to have an unsteady gait and cause him to have difficulty with driving, walking, lifting, tasks requiring manual dexterity, and even reading.  It indicates that the Veteran's symptoms of neuropathy and the finding of an acoustic neuroma began on or before January 1, 2005.

A February 2011 VA treatment record from the VA Pacific Islands Health Care System shows that the Veteran was called to see how he is doing.  He vented his frustration that his peripheral neuropathy has not been linked to Agent Orange exposure, and his difficulty making the case that it is.  He said it is getting worse.  A February 2011 addendum indicates that the Veteran had a thorough evaluation for etiology of the peripheral neuropathy and this had been clinically normal.  The physician opined that it is as likely as not that this is related to Agent Orange.  

A November 2011 neurology consult indicates that the Veteran's symptoms of peripheral neuropathy have continued to progress in a distal to proximal distribution.  He noted that the bottoms of his feet feel dense and deadened.  On the lateral aspects of his feet he noted a pins and needles feeling that radiates up the lateral and posterior aspect of the lower leg.  He denied any weakness and has not had any falls but reports he stumbles frequently.  He denied noting any trauma to his feet, but did report periodic inflammation and swelling of the big toe on his right foot.  The Veteran also reported similar parasthesias of tingling in his arms, beginning in his hands and radiating up the posterior aspect of the arm, with occasional burning sensation in the shoulders.

A November 2011 treatment record indicates that prior 2009 nerve conduction study (NCS) showed mixed axonal and demyelinating type with lab work up negative.  The Veteran contended that he had prior Agent Orange exposure with progressive onset of symptoms since service.  The physician opined based upon his statements that this is the most likely etiology.  He had no known history of heavy metal exposure.  He had no known risk factors for HepB/C or HIV.  Prior imaging had not revealed any peripheral schwannomas.  Peripheral symptoms were all sensory and tolerable to the patient at this time.  

A December 2011 VA examination report states that the Veteran was not being 
 treated for his peripheral neuropathy of the extremities.  He had prior Agent
Orange exposure and a progressive onset of symptoms since service, which made 
 the Agent Orange a likely etiology.  

A December 2011 mental health note lists peripheral neuropathy, along with an onset date of 00/00/05.  Other VA treatment records contain this same reading as to the onset date in their system listing his various disabilities.

A December 2011 General Medical Pension examination indicates the Veteran has peripheral neuropathy.  It indicates an onset date of 1970.  The impression was based upon the Veteran's lay accounts he felt pins and needles in a toe one or two years after returning from Vietnam.  This got worse with boots.  It then progressed to top of right foot and right big toe.  Ten years ago it progressed to the balls of his feet and left leg.  It started in upper extremities about three to four years ago.

A February 2012 VA treatment record indicates that the Veteran's peripheral neuropathy seemed stable with hyperesthesia in arm from hand up to elbow and leg from feet up to knee but no weakness.  He stated that the bottoms of his feet feel dense and deadened, and feel like a pins and needles stick or ant bite especially lateral and posterior aspect of the lower leg.

In his February 2014 VA Form 9, the Veteran reported that the pain in his right foot at the end of his tour was thought to be the jungle rot from the wet boots that they wore everyday.  He treated the stinging with soap and water along with a topical ointment given to him by his platoon medic.  As infantry they did not go to sick call nor did they complain outside of their squad or platoon, thus, none of this would be in his STRs.  The stinging progressed from one foot to another, then to his shins and eventually to both hands and forearms.  As of that time, he had a continuous stinging sensation in both feet and legs, as well as both hands and forearms.  The Veteran reported that doctors are treating him with Tramadol and Gabapentin.  

At his September 2015 hearing before the undersigned VLJ, the Veteran testified that he was told he had peripheral neuropathy 4 or 5 years earlier, but that his treatment for jungle rot in service was actually a manifestation of his peripheral neuropathy.  He also testified that a treating physician told him that his peripheral neuropathy may be related to Agent Orange exposure.  

A September 2015 lay statement from the Veteran's brother indicates that for the last ten years, he had witnessed the Veteran suffering from shaking and discomfort in both hands, but primarily in the right.  He had a rash on his feet when he got back from Vietnam.  The Veteran said it was from walking in wet boots and that he was trying to use camphor to treat it.

A September 2015 lay buddy statement indicates that the Veteran served in the Republic of Vietnam near heavy concentrations of Agent Orange.

The Veteran's spouse submitted a June 2016 lay statement indicating that when the Veteran first came home from Vietnam, he complained of pain in his toe on his right foot.  He stated that it felt as if bugs were crawling on his foot.  This later progressed into what he referred to as ant bites across the top of his foot.  By this time, the pain was on the right foot up to his mid shin and in his right hand and forearm.  Recently, he has experienced pain in both feet and hands, extending upward to his knees.  He treats it with pain relief medicine several times per day.

On the VA examination dated March 18, 2016, the Veteran reported that when he first got back from Vietnam he had a burning sharp pain in one right toe, which then progressed to his left foot and then into his hands.  He never told any military physician about it.  He stated, "I have never abused alcohol; if anything I have one beer a day when I do have it."  He completed an MRI which showed a known subcentimeter schwannoma within a mildly widened left porus acusticus.  However, there were no significant changes noted in this study.  Although numbness, tingling and "ant's bite sensation" on the bilateral lower extremities has been stable, the Veteran complained of increasing "difficulty control" and weakness of the legs.  However, he was still active and does swimming, walking, and surfing.  He resumed gabapentin, without significant changes.  The VA examiner opined that he had idiopathic bilateral upper and lower peripheral neuropathy.  

The Veteran submitted a separate March 2016 VA medical opinion from Dr. G. W. S, a staff neurologist at the VA Pacific Islands Health Care System.  He indicated that neuropathy was first identified by another neurologist in 2005.  He described test results that are substantially the same with other VA treatment records.  He opined that it is still his impression that the peripheral neuropathy is related to Agent Orange exposure based on the duration of symptoms and negative laboratory evaluation up to 2014 when a monoclonal garnmopathy was first identified.

In September 2016, a VA medical opinion was obtained.  The physician opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The physician explained that although the impressions of idiopathic bilateral upper and lower extremity peripheral neuropathy implies that the cause of the Veteran's peripheral neuropathy is not known, it can be determined with a reliability much greater than 50 percent that the Veteran's currently diagnosed peripheral neuropathy is unrelated to and not a result of military service (including agent orange exposure) that ended about half a century ago.  This contention was supported by the following.  (1) A review of the Veteran's currently available treatment records without an objectively recorded complaint and without a diagnosis of peripheral neuropathy for over 30 years following military separation, and therefore the Veteran's currently identified peripheral neuropathy is without objective evidence of continuity to military service.  (2) At military separation, the Veteran was without complaint of peripheral neuropathy with negative examination for peripheral neuropathy (Separation Report of Medical History dated February 1968 and Separation Report of Medical Examination dated from February 1968).  Therefore the Veteran clearly and objectively separated from the military without a peripheral neuropathy.  Based on these two points alone, the physician opined that the Veteran's currently diagnosed idiopathic bilateral upper and lower extremity peripheral neuropathy is not incurred in or caused by the claimed in-service injury, event or illness, including agent orange exposure and possible jungle rot during service.  (3) Regarding jungle rot, although the Veteran contends that he had jungle rot in service that resulted in peripheral neuropathy, this contention is objectively refuted by points (1) and (2) above, with Separation Report of Medical History from February 1968 and Separation Report of Medical Examination dated from February 1968.  The physician explained that the Veteran specifically denied foot trouble with normal examination of the lower extremities and feet, objectively showing no evidence of jungle rot and/or residuals from possible prior history of jungle rot at military separation.  Therefore, even if the Veteran was given the benefit of the doubt and considered to have had undocumented jungle rot during service, the physician opined that it clearly and objectively resolved without residuals based on the Veteran's separation examination and therefore cannot be the cause of the Veteran's currently diagnosed peripheral neuropathy.  Furthermore, the physician opined that jungle rot typically involves the lower extremities only which is consistent with lay statements that reported Veteran with what was considered to be jungle rot confined to his feet and legs.  Because the Veteran's currently diagnosed idiopathic bilateral upper and lower extremity peripheral neuropathy involves both upper and lower extremities, its cause cannot be related to jungle rot on this basis either, and the physician therefore opined that the Veteran's possible jungle rot in service was not an early manifestation of peripheral neuropathy.  Based on these points, the physician concluded that the Veteran's currently diagnosed idiopathic bilateral upper and lower extremity peripheral neuropathy is not incurred in or caused by the claimed in-service injury, event or illness, including agent orange exposure and possible jungle rot during service.  

The physician noted in his September 2016 VA medical opinion that the significance of post-service risk factors include alcohol abuse, and that the Veteran's post-service medical records are most notable for alcohol abuse which can result in an alcoholic peripheral neuropathy.  He added that the question of if the peripheral neuropathy is early onset or late onset cannot be answered without knowing the exact cause of the peripheral neuropathy, and in the case of this Veteran, the exact cause is not known with current diagnosis of idiopathic bilateral upper and lower extremity peripheral neuropathy.  However, he opined that when simply looking at when the Veteran's peripheral neuropathy was initially and objectively diagnosed which is over 30 years following military separation, if this is considered early onset then its onset is over 30 years after military service and therefore not incurred in or caused by the claimed in-service injury, event or illness, including agent orange exposure and possible jungle rot during service.  If this is considered delayed onset, then it could be the result of an earlier exposure but less likely than not from a remote exposure over 30 years earlier, and therefore would still be less likely than not incurred in or caused by the claimed in-service injury, event or illness, including agent orange exposure and possible jungle rot during service.


IV.  Analysis

The Veteran reports that he has experienced pain of increasing area and severity as a result of his peripheral neuropathy of the upper and low extremities.  The Veteran's former spouse reports that the Veteran has reported to her that he has experienced pain in his lower and eventually upper extremities ever since discharge.  The Veteran and his former spouse are competent to relate such facts.  

The Veteran is also competent to report that he was told by his platoon medic that he had jungle rot.  He is competent to report that he was told by treating physicians decades later that he had peripheral neuropathy of the upper and low extremities.  He is competent to report that he has been told that he this is due to Agent Orange exposure.  He is not competent to provide his own etiology opinion as to the cause of his peripheral neuropathy.

The Veteran's reports regarding the onset and etiology of his peripheral nerve pain are inconsistent.  In his February 1968 report of medical history, the Veteran denied neuritis.  His February 1968 separation examination was clinically normal for the upper extremities, feet, and lower extremities, as well as neurologic.  His reports of normal and stable symptoms are inconsistent with other reports of pain increasing in area and severity.  The February 2011 addendum indicates that the Veteran had a thorough evaluation for etiology of the peripheral neuropathy and was clinically normal.  In February 2012, his symptoms were found to be stable.  A December 2011 mental health note lists peripheral neuropathy, along with an onset date of 00/00/05.  In addition, the March 2016 opinion from Dr. G. W. S. indicates that neuropathy was first identified in early 2005.  Other VA treatment records contain substantially the same onset date and description of symptomatology.  The Board finds the credibility of the Veteran and his former spouse's lay statements is diminished by such inconsistencies regarding the onset of his peripheral neuropathy.

A December 2011 General Medical Pension examination reported that the pain in his upper extremities began only four years prior.  His brother's lay statement is consistent with this finding.  These reports are inconsistent with the Veteran's other statements indicating a continuity of pain symptomatology since his active service and further damage the credibility of the Veteran's reports as to the onset of such symptoms.  

The March 2016 VA examination found that the Veteran had idiopathic bilateral upper and lower peripheral neuropathy.  The September 2016 VA medical opinion indicates that it can be determined with reliability much greater than 50 percent that the Veteran's currently diagnosed peripheral neuropathy is unrelated to and not a result of military service (including Agent Orange exposure) that ended about half a century ago.   In support of his finding, the physician cited the clinically normal STRs.  The STRs are also clinically normal for any possible jungle rot.  The September 2016 VA physician explained that even if the Veteran was given the benefit of the doubt and considered to have had undocumented jungle rot during service, it clearly and objectively resolved without residuals based on the Veteran's separation examination and therefore cannot be the cause of the Veteran's currently diagnosed peripheral neuropathy.  He also opined that jungle rot typically involves the lower extremities, and because the Veteran's peripheral neuropathy involves both upper and lower extremities, its cause cannot be related to jungle rot on this basis either.  The physician additionally noted that the significance of post-service risk factors include alcohol abuse, and that the Veteran's post-service medical records are most notable for alcohol abuse which can result in an alcoholic peripheral neuropathy.  The Board finds this evidence to be highly probative.

Here, the Board finds the most probative evidence to be the March 2016 VA examination and related September 2016 VA medical opinion.  They collectively show that the Veteran's peripheral neuropathy first manifest many decades after discharge.  The STRs are clinically normal, including his own report of medical history from February 1968.  Multiple VA treatment records first note peripheral neuropathy manifesting around 2005, several decades removed from discharge.  Neuropathy was not noted or manifest during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease process during that time frame.

 Although the Veteran's lay statements indicate that he had peripheral neuropathy misidentified as jungle rot in service and after discharge, they are outweighed by the objective medical evidence of record.  To the extent that there are VA treatment records and opinions attributing his peripheral neuropathy to service and Agent Orange exposure, the Board assigns them little probative weight because they are based upon the Veteran's own lay history reporting, which is inconsistent and lacks credibility.  In contrast, the March 2016 VA examination and related MRI led the VA examiner to opine that he the Veteran's bilateral upper and lower peripheral neuropathy was idiopathic and unrelated to service.  The most probative evidence also suggests that the Veteran did not have the characteristic manifestations necessary to identify a chronic disease entity in service.  Consequently, service connection for peripheral neuropathy of the upper and low extremities is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


